THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


  Jane Roe, as parent and natural guardian of Judy Roe, 

  James Roe, and Joyce Roe, Minor Children Under the 

  Age of Eighteen, (18), Petitioners, 


  v.

  Daniel Bibby Sr. and Michelle Bibby, Defendants,

  of Whom Michelle Bibby is the Respondent.

  Appellate Case No. 2014-002500


ON WRIT OF CERTIORARI TO THE COURT OF APPEALS




               Appeal From Berkeley County
          R. Markley Dennis, Jr., Circuit Court Judge


                   Opinion No. 27652 

       Heard November 5, 2015 – Filed August 10, 2016 



       DISMISSED AS IMPROVIDENTLY GRANTED


  Eric M. Poulin, of Anastopoulo Law Firm, LLC, of
  Charleston, for Petitioners.

  Eugene P. Corrigan, III and J.W. Nelson Chandler, both
  of Corrigan & Chandler, LLC, of Charleston, for
  Respondent.
PER CURIAM: We granted certiorari to review the court of appeals' decision in
Roe v. Bibby, 410 S.C. 287, 763 S.E.2d 645 (Ct. App. 2014). We now dismiss the
writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN, JJ., and Acting Justice
Jean H. Toal, concur.